DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 7 February 2022.
Claim 2 is cancelled.
Claims 5-17 are previously presented.
Claims 1, 3-4 are currently amended.
Claims 1 and 3-17 are pending.

The label “EN” indicates an examiner’s note.

Examiner’s Note:
The patent document US 20210165125 A1, cited herein below, is the pre-grant publication for the instant application.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Regarding claim 1:
Step 1:
The claim recites a series of steps and falls within the statutory category of processes.
Step 2A – prong one:
The claim recites “selecting a depositional environment for depositing sediments” which is a process that may be performed mentally with or without physical aid, e.g. choosing an environment.
The claim recites “modeling a sedimentation process in the depositional environment to produce a pore-scale model of a rock matrix of the reservoir having a lithology and facies of sedimentary rock to provide a pore-scale model of the rock matrix of the reservoir”, which is a process that may be performed mentally with or without physical aid, e.g. calculating a thickness and assigning properties (see PGPub at [0015]-[0016]).
The claim recites “validating the pore-scale model of the rock matrix using a core sample and/or known geological information to provide a validated pore-scale model of the rock matrix”, which is a process that may be performed mentally with or without physical aid, e.g. making a comparison.
The claim recites “modeling the reservoir with the validated pore-scale model of the rock matrix saturated with one or more selected fluids”, which is a process that may be performed mentally with or without physical aid, e.g. simple mathematics (see US 20060276969 A1 at [0056]).

The claim recites “validating the upscaled model using the at least one macro-scale property measured by the downhole tool to provide the petrophysical model of the reservoir”, which is a process that may be performed mentally with or without physical aid, e.g. making a comparison.
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
The claim also recites “for generating a petrophysical model of a reservoir”; however, this only generally links the judicial exception to a field of use which does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(h)].
The claim also recites “using a/the processor”; however, this is mere instruction to apply the exception using a computer which does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(f)].
The claim recites “performing a physical action on the reservoir that transforms the reservoir from a first state to a second state using corresponding apparatus, the physical action being based on information derived from the petrophysical model”; however, this is extra-solution activity in the form of insignificant application which does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(g)].

Step 2B:
As noted for step 2A – prong two, there is a general link to a field of use; however, this does not amount to significantly more than the judicial exception itself [seep MPEP 2106.05(h)].
As noted for step 2A – prong two, there is instruction to apply the exception using a computer; however, this does not amount to significantly more than the judicial exception itself [seep MPEP 2106.05(f)].
As noted for step 2A – prong two, there is extra-solution activity in the form of insignificant application; however, this does not amount to significantly more than the judicial exception itself [seep MPEP 2106.05(f)]. Further, taking physical actions to change the state of oil fields is well-known, routine, and conventional as evidenced by PetroWiki (2021) – i.e. from ¶1 – “Since that first treatment in 1947, hydraulic fracturing hasbecome a common treatment for stimulating the productivity of oil and gas wells” and US 20060276969 A1 at [0071] – “the relative permeability of hydrocarbons (i.e., oil or gas) at irreducible water saturation k,.,,,swirr and is of interest when drilling in water-wet zones using an oil-based mud The other is the relative permeability of water at residual oil saturation~ . The latter quantity is of interest in secondary recovery operations and when drilling in hydrocarbon zones using a water-based mud.”
Accordingly, at step 2B, the claim is found to be directed to a judicial exception without significantly more than the judicial exception itself.

Regarding Claims 3-4:


Regarding Claims 5-6:
The claims recite “wherein the sedimentation process comprises a terrigenous sedimentation process, a biogenic sedimentation process, and/or a chemical sedimentation process” and “wherein validating the pore-scale model comprises comparing a property of the pore-scale model of the rock matrix with the property of a core sample and/or known geological information”; however, this does not change the nature of “modeling a sedimentation process …” or “validating” such this it is other than a process that may be performed in the mind. Accordingly, the reasoning provided for claim 1 applies.

Regarding claim 7:
The claim recites “further comprising modifying the sedimentation process and iterating the modelling and validating in response to the property of the pore-scale model of the rock matrix being outside a selected range about the property of a core sample and/or known geological information”; however, this is merely repeating a portion of the judicial exception. Accordingly, the reasoning provided for claim 1 applies.

Regarding claim 8:
The claim recites “further comprising using the pore-scale model of the rock matrix as the validated pore-scale model of the rock matrix in response to the property of the pore-scale model of the rock matrix being within a selected range about the property of a core sample and/or known geological information”; however, this does not change the “upscaling” nor “validation” such that either is other than a process which may be performed in the mind. Accordingly, the reasoning provided for claim 1 applies.

Regarding claim 9:
The claim recites “wherein the one or more selected fluids comprise oil, gas, and/or water”; however, this does not change the “modeling” such that it is other than a process which may be performed in the mind. Accordingly, the reasoning provided for claim 1 applies.

Regarding claim 10:


Regarding claim 11:
The claim recites “further comprising performing a logging measurement of the at least one macro-scale property using the downhole tool”; however, this is insignificant extra-solution activity where the data gathered is not otherwise relied upon by the claim and accordingly does not integrate the judicial exception into a practical application nor provide for significantly more than the judicial exception itself.

Regarding claims 12-15:
The claims recite “wherein validating the upscaled model comprises comparing the at least one macro-scale property measured by the downhole tool ~ to a modeled downhole measurement of that at least one macro-scale property using the upscaled model”, “further comprising using the upscaled model as the petrophysical model of the reservoir in response to the at least one macro-scale property measured by the downhole tool ~being within a selected range of the modeled downhole measurement of that at least one macro-scale property”, “further comprising iterating the modeling the reservoir, the upscaling, and the validating the upscaled model in response to the at least one macro-scale property measured by the downhole tool not 

Regarding claim 16:
The claim recites “wherein the petrophysical model comprises a porosity value, a permeability value, and a fluid content value”; however, this does not change the actions of the judicial exception such that it is other than a process which may be performed in the mind. Accordingly, the reasoning provided for claim 1 applies.

Regarding claim 17:
The claim recites “further comprising obtaining the core sample using a downhole coring tool”; however, this is well-understood, routine, and convention insignificant extra-solution activity in the form of data gathering [see for example Chandra (2014) at P18:§2.6.2:i).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chandra (CHANDRA, VISWASANTHI. "Improving reservoir characterisation and simulation using near-wellbore upscaling." PhD diss., Heriot-Watt University, 2015. 238 pages) [NPL Document “U” on PTO-892 filed 8 October 2021] in view of Georgi (US 20060276969 A1) [US Patent Document “A” on PTO-892 filed 8 October 2021].

Regarding claim 1, Chandra discloses a method for generating a petrophysical model of a reservoir, the method comprising:
selecting, using a processor (P25:¶1: “The Geopseudo method inspired the development of the near-wellbore modelling software used in this thesis (SBEDTM) … SBEDTM, on the other hand, has been developed as a commercial software package with a robust graphic and interactive user interface and is compatible with both Windows and Unix environments.” EN: Windows and Unix environments rely on a processor), a depositional environment for depositing sediments (P149:¶1: “The GeoRTs in this study are hence comparable to the rock types developed by Hollis et al. (2010), who grouped the lithofacies of the same genetic origin and pore network, to ensure that the entire geological evolution of the rock (including the diagenetic history) was incorporated into the rock type definition.” EN: “diagentic history” indicates the depositional environment. See also P149:fig 8.1: “depositional and diagenetic models”);
modeling, using the processor (P25:¶1), a sedimentation process in the depositional environment to produce a pore-scale model of a rock matrix of the reservoir having a lithology (P148:§8.2:¶1: “A ‘geological rock type’, GeoRT, is a division of a lithofacies type that went through similar diagenetic processes and whose pore network has the same genetic origin.”) and facies (P148:§8.2:¶1: “NWRT, is a bin of GeoRTs that have similar petrophysical properties at core scale and NWM aspects.”) of sedimentary rock to provide a pore-scale model of the rock matrix of the reservoir (P149:¶1: “First, the geological rock types, hereafter referred to as GeoRTs, were classified by characterising and grouping the gross depositional facies and the key porosity types associated with late-burial dissolution. This was guided by the depositional model and interpretation of paragenetic sequences that occurred in the reservoir.”);
modeling, using the processor (P25:¶1), the reservoir with the validated pore-scale model of the rock matrix saturated with one or more selected fluids (P53:§3.7.2:¶1: “The upscaling concept in SBEDTM is based on the pressure solver method developed by Pickup and Sorbie (1996) and Pickup et al. (1995, 2000). The single-phase upscaling algorithm embedded within SBEDTM allows the upscaling of permeability grid to derive effective permeability, Keff, (e.g Figure 3.17a) by employing flow-simulation-based numerical method. Single-phase upscaling refers to the process in which effective property values for a petrophysical grid are derived by assuming that flow simulation is for a single fluid phase.”);
upscaling, using the processor (P25:¶1), one or more physical properties of the validated pore-scale model of the rock matrix saturated with the one or more selected fluids to dimensions at which at least one macro-scale property can be measured by a downhole tool to provide an upscaled model having one or more macro-scale properties (P55:top: “The pressure solver used with periodic boundary conditions in SBEDTM accounts for ‘crossflow’, thus yielding the full permeability tensor shown in Figure 3.17b, and more accurate results compared to linear boundary conditions. In order to obtain more realistic Keff, periodic boundary conditions will be used throughout this thesis where near-wellbore upscaling is employed (i.e. in Field X).”; P149:fig 8.1: e.g. “new well bore upscaling” and “GeoPODS”; P150 “Following NWU, the centimetre-scale NWRTs were further binned into reservoir-scale ‘Geological-Porosity Derived Systems’, hereafter referred to as GeoPODS, based on their upscaled petrophysical properties. GeoPODS emphasise the geological basis for the grouping and upscaling of rock types and are coherent with the definition of Porosity Derived Systems (“PODS”) (Kazemi et al. 2012) at reservoir grid block scale. Thus, GeoPODS represent the impact of sub-grid scale heterogeneities on fluid flow at the reservoir grid-block scale and help define the Global Hydraulic Elements (Corbett & Potter 2004) concept at the appropriate modelling scale for full field simulation models.” EN: Note that §8 is with respect to field X).
Chandra does not explicitly disclose validating, using the processor, the pore-scale model of the rock matrix using a core sample and/or known geological information to provide a validated pore-scale model of the rock matrix;
validating, using the processor, the upscaled model using the at least one macro-scale property measured by the downhole tool to provide the petrophysical model of the reservoir;
performing a physical action on the reservoir that transforms the reservoir from a first state to a second state using corresponding apparatus, the physical action being based on information derived from the petrophysical model.
However, Georgi teaches validating, using the processor ([0074]), the pore-scale model of the rock matrix using a core sample and/or known geological information to provide a validated pore-scale model of the rock matrix ([0063]-[0065]: e.g. “to adjust 323 the pore-scale model 320 , core measurements 321 are used. … Cores may be obtained from core barrels conveyed at the end of a drillstring or may be sidewall cores obtained using percussion or rotary drilling. Such coring devices are well known in the art. … In one embodiment of the invention, a particle size analysis of the core is used to adjust the pore geometric model.);
validating, using the processor ([0074]), the upscaled model using the at least one macro-scale property measured by the downhole tool to provide the petrophysical model of the reservoir ([0060]: “Measurements are made with a formation evaluation sensor 301 such as an acoustic sensor, a density sensor, a porosity sensor, or a NMR sensor. … The outputs of the FE sensor are matched with the outputs of a pore scale model 300 and, based on the comparison, the parameters of the pore scale model are altered 303.” EN: note “FE sensor” is “formation evaluation sensor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Chandra in view of the teachings of Georgi to include “validating, using the processor, the pore-scale model of the rock matrix using a core sample and/or known geological information to provide a validated pore-scale model of the rock matrix; validating, using the processor, the upscaled model using the at least one macro-scale property measured by the downhole tool to provide the petrophysical model of the reservoir” by comparing the pore-scale and upscaled models of Chandra with known data since Chandra discloses the use of the near-well bore modeling method in the context of geoengineering to “improve and validate the model” (Chandra:page 22 and fig 2.9 and P61:fig 4.1) but is silent as to the comparisons made for validation; while Georgi explicitly teaches that such pore-scale models and upscaled models may made with respect to core samples and downhole measurements.
And Georgi teaches performing a physical action on the reservoir that transforms the reservoir from a first state to a second state using corresponding apparatus, the physical action being based on information derived from the petrophysical model ([0071]: “The first is the relative permeability of hydrocarbons (i.e., oil or gas) at irreducible water saturation kro,swirr and is of interest when drilling in water-wet zones using an oil-based mud The other is the relative permeability of water at residual oil saturation~ . The latter quantity is of interest in secondary recovery operations and when drilling in hydrocarbon zones using a water-based mud.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Chandra in view of the teachings of Georgi to include “performing a physical action on the reservoir that transforms the reservoir from a first state to a second state using corresponding apparatus, the physical action being based on information derived from the petrophysical model” by using the appropriate saturation information when drilling since Georgi explicitly discloses the use for such purposes.
	
Regarding claim 3, Chandra discloses the method according to claim 1, wherein the physical action comprises drilling a borehole penetrating the reservoir at a selected location and/or with a selected trajectory and the apparatus comprises a drilling system (with Georgi as for claim 2).

Regarding claim 5, Chandra discloses the method according to claim 1, wherein the sedimentation process comprises a terrigenous sedimentation process, a biogenic sedimentation process, and/or a chemical sedimentation process (P36:top: “Additionally, SBEDTM also contains a proprietary code for object modelling to superimpose post-depositional features such as biogenic structures on simulated bedforms.”; see also p50:§3.5.4 titled “assigning biogenic structures).

Regarding claim 6, Chandra discloses the method according to claim 1, wherein validating the pore-scale model comprises comparing a property of the pore-scale model of the (with Georgi as for claim 1, i.e. from Georgi - [0063]-[0065]: e.g. “The porosity of the pore-scale model is adjusted to match the observed porosity. … In another embodiment of the invention shown in FIG. 9, instead of using measurements from a first FE sensor to adjust 323 the pore-scale model 320 , core measurements 321 are used. In one embodiment of the invention, a particle size analysis of the core is used to adjust the pore geometric model.).

Regarding claim 7, Chandra discloses the method according to claim 6, further comprising modifying the sedimentation process and iterating the modelling and validating in response to the property of the pore-scale model of the rock matrix being outside a selected range about the property of a core sample and/or known geological information (with Georgi as for claim 6, i.e. “adjusting” the pore-scale model to “match” where “match” is interpreted as being inside a selected range. In other words there is no match when outside the range and (in combination) the model of Chandra is adjusted.).

Regarding claim 8, Chandra discloses the method according to claim 6, further comprising using the pore-scale model of the rock matrix as the validated pore-scale model of the rock matrix in response to the property of the pore-scale model of the rock matrix being within a selected range about the property of a core sample and/or known geological information (with Georgi as for claim 6, i.e. “adjusting” the pore-scale model to “match” where “match” is interpreted as being inside a selected range. In other words there is a match when inside the range and (in combination) the model of Chandra no longer needs to be adjusted and can be used.).

Regarding claim 9, Chandra does not explicitly disclose the method according to claim 1, wherein the one or more selected fluids comprise oil, gas, and/or water.
However, Georgi teaches wherein the one or more selected fluids comprise oil, gas, and/or water ([0068]: “water saturation”, [0071]: “oil saturation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Chandra in view of the teachings of Georgi to include “wherein the one or more selected fluids comprise oil, gas, and/or water” by carrying out the saturation calculations using water or oil since “The first is the relative permeability of hydrocarbons (i.e., oil or gas) at irreducible water saturation k,.,,,swirr and is of interest when drilling in water-wet zones using an oil-based mud The other is the relative permeability of water at residual oil saturation~ . The latter quantity is of interest in secondary recovery operations and when drilling in hydrocarbon zones using a water-based mud”, i.e. since they are useful in drilling situations encountered in the field.

Regarding claim 10, Chandra discloses the method according to claim 1, wherein the one or more physical properties of the validated pore-scale model of the rock matrix saturated with the one or more selected fluids comprise dimensions of pores, pore material elasticity, pore material density, pore connectivity, electrical resistivity, acoustic resistivity, temperature, and/or pressure (P152:Table 8.1: “CEP1= Corrosion enhanced micro and mesoporosity”, “CEP2= Corrosion enhanced macroporosity including leached stylolites and tension”; P163:last ¶: “In this study, the effective porosity and permeability values resulting from NWU and the predominant poro-perm trends were the main basis for grouping the NWRTs into GeoPODS. Overall, the NWRTs were binned into four GeoPODS in Field X: shale, G0, G1 and G2 (Table 8.5). Figure 8.10a illustrates the cross-plot obtained from near-wellbore upscaled porosity and horizontal permeability values used to obtain GeoPODS.” EN: “porosity” is the pore material density).

Regarding claim 11, Chandra discloses the method according to claim 1, further comprising performing a logging measurement of the at least one macro-scale property using the downhole tool (With Georgi as for claim 1, i.e. [0060]: “Measurements are made with a formation evaluation sensor 301 such as an acoustic sensor, a density sensor, a porosity sensor, or a NMR sensor. … The outputs of the FE sensor are matched with the outputs of a pore scale model 300 and, based on the comparison, the parameters of the pore scale model are altered 303.” EN: note “FE sensor” is “formation evaluation sensor”).

Regarding claim 12, Chandra discloses the method according to claim 1, wherein validating the upscaled model comprises comparing the at least one macro-scale property measured by the downhole tool to a modeled downhole measurement of that at least one macro-scale property using the upscaled model (With Georgi as for claim 1, i.e. [0060]: “Measurements are made with a formation evaluation sensor 301 such as an acoustic sensor, a density sensor, a porosity sensor, or a NMR sensor. … The outputs of the FE sensor are matched with the outputs of a pore scale model 300 and, based on the comparison, the parameters of the pore scale model are altered 303.” EN: note “FE sensor” is “formation evaluation sensor” and “porosity sensor” is explicitly disclosed.).

Regarding claim 13, Chandra discloses the method according to claim 12, further comprising using the upscaled model as the petrophysical model of the reservoir in response to the at least one macro-scale property measured by the downhole tool being within a selected range of the modeled downhole measurement of that at least one macro-scale property (with Georgi as for claim 6, i.e. “adjusting” the pore-scale model to “match” where “match” is interpreted as being inside a selected range. In other words there is a match when inside the range and (in combination) the model of Chandra no longer needs to be adjusted and can be used.).

Regarding claim 14, Chandra discloses the method according to claim 12, further comprising iterating the modeling the reservoir, the upscaling, and the validating the upscaled model in response to the at least one macro-scale property measured by the downhole tool not being within a selected range of the modeled downhole measurement of that at least one macro-scale property (with Georgi as for claim 6, i.e. “adjusting” the pore-scale model to “match” where “match” is interpreted as being inside a selected range. In other words there is no match when outside the range and (in combination) the model of Chandra is adjusted.).

Regarding claim 15, Chandra discloses the method according to claim 14, further comprising changing at least one of the depositional environment and the sedimentation process and iterating the selecting, the modeling a sedimentation process, the validating the pore-scale model, the modeling the reservoir, the upscaling, and the validating the upscaled model in response to the at least one macro-scale property measured by the downhole tool not converging to within a selected range of the modeled downhole measurement of that at least one macro-scale (with Georgi as for claim 6, i.e. “adjusting” the pore-scale model to “match” where “match” is interpreted as being inside a selected range. In other words there is no match when outside the range and (in combination) the model of Chandra is adjusted.).

Regarding claim 16, Chandra discloses the method according to claim 1, wherein the petrophysical model comprises a porosity value, a permeability value, and a fluid content value (P152:Table 8.1: “CEP1= Corrosion enhanced micro and mesoporosity”, “CEP2= Corrosion enhanced macroporosity including leached stylolites and tension”; P163:last ¶: “In this study, the effective porosity and permeability values resulting from NWU and the predominant poro-perm trends were the main basis for grouping the NWRTs into GeoPODS. Overall, the NWRTs were binned into four GeoPODS in Field X: shale, G0, G1 and G2 (Table 8.5). Figure 8.10a illustrates the cross-plot obtained from near-wellbore upscaled porosity and horizontal permeability values used to obtain GeoPODS.”).

Regarding claim 17, Chandra discloses the method according to claim 1, further comprising obtaining the core sample (P23:§2.7: “Corbett (1993) demonstrates that standard industry practice of retrieving core plugs from heterogeneous reservoirs can result in sample bias issues as shown in Figure 2.10.” and P24:fig 2.10) using a downhole coring tool (with Georgi as for claim 1, i.e. [0063]: “Cores may be obtained from core barrels conveyed at the end of a drillstring or may be sidewall cores obtained using percussion or rotary drilling. Such coring devices are well known in the art.”).

4 is rejected under 35 U.S.C. 103 as being unpatentable over Chandra and Georgi as applied to claim 1 above, and further in view of Petrowiki (AUTHORS UNKNOWN, Hydraulic Fracturing, Petrowiki, obtained from https://petrowiki.org/PEH:Hydraulic_Fracturing on 30 September 2021, 3 pages, 26 April 2017) [NPL Document “V” on PTO-892 filed 8 October 2021].

Regarding claim 4, Chandra and Georgi does not explicitly teach the method according to claim 1, wherein the physical action comprises stimulating the reservoir and the apparatus comprises a reservoir stimulation system.
However, Petrowiki teaches wherein the physical action comprises stimulating the reservoir and the apparatus comprises a reservoir stimulation system (P1:¶¶1-2: “The first hydraulic fracturing treatment was pumped in 1947 on a gas well operated by PanAmerican Petroleum Corp. in the Hugoton field. [1] Kelpper Well No. 1, located in GrantCounty, Kansas, was a low-productivity well, even though it had been acidized. … Hydraulic fracturing is the process of pumping a fluid into a wellbore at an injection rate that istoo great for the formation to accept in a radial flow pattern. As the resistance to flow in theformation increases, the pressure in the wellbore increases to a value that exceeds thebreakdown pressure of the formation open to the wellbore. Once the formation "breaks down,"a fracture is formed, and the injected fluid begins moving down the fracture.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Chandra and Georgi in view of the teachings of Petrowiki to include “wherein the physical action comprises stimulating the reservoir and the apparatus .

Response to Arguments
Claim Rejections 35 U.S.C. § 101
Applicant (P7:¶3):
The first six limitations in amended claim 1 (i.e., selecting, modeling as sedimentation process, validating the pore scale model, modeling the reservoir, upscaling, and validating the upscaled model) require the use of a processor. This is because of the amount of calculations, complexity of the calculations, and the reasonable amount of time necessary to perform these calculations so that the output can be provided in a reasonable time to perform the physical action also claimed in amended claim 1. … The number of calculations required to produce an accurate petrophysical model cannot practically be performed in the human mind and thus requires a processor. In addition, the calculations must be performed in a reasonable amount of time in order to use resources efficiently. Paragraph [0001] discusses the need for the efficient use of resources. "A model of a reservoir enables planning and implementing further physical actions to be performed on the reservoir in order realize the exploration, development and exploitation. In that the pursuit of these goals can be very costly, more accurate reservoir models are sought to increase the efficient use of resources." (paragraph [0001]; emphasis added) Accordingly, the Applicants submit that the limitations in amended claim 1 include processes that cannot be performed entirely in the human mind.
Examiner’s response:

Regarding “the amount of calculations, complexity of the calculations”, the examiner respectfully submits that no particular amount or complexity of calculations is required by the claim; but rather only general actions specified at a high level. As shown in the rejection, the evidence of record suggests that these calculations/evaluations include those which may be performed mentally.
Regarding “a reasonable amount of time” and “accuracy”, the claims do not include any limitations in this regard.
For these reasons, the arguments are unpersuasive.

Applicant (P8:¶1):
Amended claim 1 also includes the limitation, "performing a physical action on the reservoir that transforms the reservoir from a first state to a second state using corresponding apparatus, the physical action being based on information derived from the petrophysical model." This limitation explicitly requires performing a physical action on the reservoir using corresponding apparatus. As this limitation involves performing a physical action, this limitation cannot be performed mentally with or without physical aid. Consequently, amended claim 1 as a whole does not set forth or describe an abstract idea.
Examiner’s response:
The examiner respectfully disagrees. Although the claim recites the “performing” step (the examiner agrees this step is not a mental concept), the claim as a whole still recites a judicial exception (the processes which may be performed mentally as identified in the rejection).

Applicant (P8:¶3):
For at least the above reasons, the answer to the question in Step 2A-prong one is NO and the workflow leads to PATHWAY Bas illustrated in Figure 2, which indicates that the claim is not directed to a judicial exception. PATHWAY B ultimately leads to the Claim Qualifies As Eligible Subject Matter Under 35 U.S.C. 101.
Examiner’s response:
For the reasons shown in the rejection and further discussed herein above, the examiner respectfully disagrees.

Applicant (P9:¶2):
The Applicants submit that for amended claim 1 the answer to the question under Step 2A Prong Two is YES based on the following reasons. Firstly, amended claim 1 explicitly improves oil field technology and, in particular, hydrocarbon extraction technology by generating a petrophysical model of a reservoir and performing a physical action on the reservoir based on the petrophysical model. Oil field technology and, in particular, hydrocarbon extraction technology is improved by increasing the efficient use of resources for extracting hydrocarbons. This is supported in the specification in paragraph [0001] reciting, "Exploration, development and exploitation of earth reservoirs of hydrocarbons are goals that typically require producing models of the reservoirs. A model of a reservoir enables planning and implementing further physical actions to be performed on the reservoir in order realize the exploration, development and exploitation. In that the pursuit of these goals can be very costly, more accurate reservoir models are sought to increase the efficient use of resources. Hence, it would be appreciated in the 
Examiner’s response:
The examiner respectfully disagrees. Please consider “Because a judicial exception is not eligible subject matter, Bilski, 561 U.S. at 601, 95 USPQ2d at 1005-06 (quoting Chakrabarty, 447 U.S. at 309, 206 USPQ at 197 (1980)), if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. See, e.g., RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) (eligibility "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself."). For a claim reciting a judicial exception to be eligible, the additional elements (if any) in the claim must "transform the nature of the claim" into a patent-eligible application of the judicial exception, Alice Corp., 573 U.S. at 217, 110 USPQ2d at 1981, either at Prong Two or in Step 2B.” [MPEP 2106.04 II.A.2] As noted in the rejection, the claim is directed to a judicial exception executed on a processor (the processor being using in the normal manner)  which is only generally linked to a field of use and insignificant application, i.e. “performing a physical action … based on [“based on” is a broad high-level linking phrase] information derived from the petrophysical model”. Accordingly, assuming, arguendo, an improvement, such improvement lies in the judicial exception itself (not in the combination of elements).

Applicant (P10:¶1):
Secondly, amended claim l as a whole integrates the judicial exception into the practical application that applies, relies on, and/or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that amended claim l is more than a drafting effort designed to monopolize the judicial exception. The limitations of amended claim 1 represent specific rules that incorporate the judicial exception in those rules as a whole. Because amended claim 1 is explicitly directed to generating a petrophysical model of a reservoir and performing a physical action on the reservoir based on the petrophysical model and not to ail oii field technology or all other types of technology, amended claim 1 imposes a meaningful limit on the judicial exception and does not monopolize the judicial exception.
Examiner’s response:
The examiner respectfully disagrees. As discussed herein above, the limitations other than the judicial exception are not particularly linked to the judicial exception such that when taken in combination with the judicial exception the claim as a whole is not directed to the judicial exception itself, i.e. there is no particular linking to the judicial exception and accordingly no meaningful limit and no improvement in the technological field.

Applicant (P10:¶2):
In addition to the above arguments, the Applicants submit that the claimed action in amended claim 1 transforms a particular article (i.e., the reservoir) to a different state (i.e., from the first state to the second state). Section 2106.0S(c) Particular Transformation [R-10.2019] in the MPEP states, "Another consideration when determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two and whether a claim recites 
Examiner’s response:
The examiner respectfully disagrees. Please consider “It is noted that while the transformation of an article is an important clue, it is not a stand-alone test for eligibility. … Examiners may find it helpful to evaluate other considerations such as the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)), the insignificant extra-solution activity consideration (see MPEP § 2106.05(g)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)), when making a determination of whether a claim satisfies the particular transformation consideration.” [MPEP 2106.05(c)] As discussed herein above, the limitations other than the judicial exception are not particularly linked to the judicial exception such that when taken in combination with the judicial exception the claim as a whole is not directed to the judicial exception itself, i.e. there is no particular linking to the 

Claim Rejections - 35 U.S.C. § 103
Applicant (P12:¶2):
In contrast to the invention claimed in amended claim 1, Chandra teaches in section 8.2 on pages 148 and 149, ""Lithofacies' is defined as depositional facies based on sedimentary texture, grain types and depositional structure (Dunham 1962). A 'geological rock type', GeoRT is a division of a lithofacies type that went through similar diagenetic processes and whose pore network has the same genetic origin. A 'near-well rock type', NWRT, is a bin of GeoRTs that have similar petrophysical properties at core scale and NWM aspects." (Emphasis added) In other words, the NWRT used in the upscaling depicted in Figure 8.1 is at core scale and not at pore scale. The term "core" here refers to core samples as discussed in section 3.3 entitled "Core and petrophysical analysis." Accordingly, core scale is significantly larger than pore scale and, hence, is not pore scale.
Examiner’s response:
The examiner respectfully disagrees. In particular, at §8.2:pages 148-149, Chandra is describing a hierarchical classification (binning) where “GeoRT”s having particular “pore-typing” (fig. 8.1:left) and “whose pore network has the same genetic origin” are binned into “NWRT”s having “similar petrophysical properties at core scale properties” and “NWM [near well-bore modeling] aspects”, i.e. the pore type models are binned according to properties at core scale to result in categorized pore type models suitable for upscaling according to the properties associated with the pore types. This can also be seen in the diagram of fig. 8.1 where the 

Applicant (P12:¶¶3-4, emphasis is Applicant’s):
Amended claim 1 also includes the limitation, "modeling, using the processor, the reservoir with the validated pore-scale model of the rock matrix saturated with one or more saturated with one or more selected fluids for the modeling.
In contrast to the invention claimed in amended claim 1, Chandra teaches on page 53, section 3. 7.2, "The upscaling concept in SBEDTM is based on the pressure solver method developed by Pickup and Sorbie (1996) et al. (1995, 2000). The single-phase upscaling algorithm embedded within SBEDTM allows the upscaling of permeability grid to derive effective permeability, Keff, (e.g Figure 3.17a) by employing flow-simulation-based numerical method. Single-phase upscaling refers to the process in which effective property values for a petrophysical grid are derived by assuming that flow simulation is for a single fluid phase." Chandra, though, does not disclose or suggest that the fluid for the single fluid phase is saturated in the reservoir rock for which flow is being simulated. Thus, Chandra does not disclose or suggest "modeling, using the processor, the reservoir with the validated pore-scale model of the rock matrix saturated with one or more selected fluids" as the Applicants claim in amended claim 1.
Examiner’s response:
The examiner respectfully disagrees. The argument points to the citation and the claim language and asserts that these are different; however, does not particularly point out the distinction. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Regarding “saturated” (this word is emphasized in the argument), the examiner respectfully submits that, as shown in the citation, the “upscaling” is performed using a “flow simulation” (providing a saturation to the matrix via fluid flow).


Applicant (P13:¶1):
For at least the above reasons, Chandra in view of Georgi does not disclose or suggest all of the limitations in amended claim 1. Hence, amended claim 1 and the claims dependent thereon are novel and patentable over Chandra in view of Georgi.
Examiner’s response:
As discussed herein above, the examiner respectfully disagrees. Accordingly, the rejections are maintained (rearranged as necessary to conform with the amendments) under the reasoning provided in view of the prior art disclosures.

Conclusion
Claims 1 and 3-17 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147